DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/13/22 has been entered.

Claims Status
Claims 1,5-6,8-9,11-12,14-15,18-19,21-28 and 37-44 are pending in the application. Claims 14-15,18-19 and 21-28 are withdrawn from consideration. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-6,8-9,11-12 and 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady-Kalnay (WO 2010/019884A1) in view of Brady-Kalnay (US 2012/0141377A1) and in further view of Rudin et al. (Mag. Reson. Imag. 2000, 18, 587-595).
Brady-Kalnay (WO 2010/019884A1) discloses a molecular probe for use in detection of cancer cells comprising a targeting agent that specifically binds to and/or complexes with a proteolytically cleaved extracellular fragment of the Ig superfamily cell adhesion molecule and a detectable moiety (abstract; p2, [0003],[0007]; p9, [0024]; p12, [0032-0033]; p20, [0060]; claims 1 and 10). The targeting agent may comprise a fragment having MAM, Ig and first two FNII repeat binding domain of PTP[Symbol font/0x6D] (p2, [0005]; p3, [0010). The targeting agent comprises SBK2 (SEQ ID NO: 5), etc. (p3, [0011]; p13, [0036]; p26, [0076]; claim 9). SBK2 labels Gli36[Symbol font/0x44]5 intracranial tumors in vivo and the probes are capable of crossing the blood-brain barrier to label the intracranial GBM tumors (p5, [0021]; p23, [0068]).
The probe used for detection of cancer cells encompasses the detection/imaging of cancer cells of the instant claims.
The targeting peptide SBK2 (SEQ ID NO: 5) of the disclosure encompasses the SEQ ID NO: 8 of the instant claims.
A detectable moiety that is directly or indirectly linked to the targeting agent may be at least one of PET imaging, magnetic resonance imaging, etc. (e.g. radionuclide, fluorescent dyes, etc.) (p2, [0007]; p3, [0012]; p17, [0051-0052]; p18, [0053]). The detectable moiety can include gadolinium, etc. (p18, [0056]). The probe can be used for imaging the proteolytically cleaved PTP[Symbol font/0x6D] extracellular fragments in tumors (p10, [0028]; p23, [0068]; p27, [0079]). 
The gadolinium of the disclosure encompasses the gadolinium of the instant claims.
Additional residues may be added to either terminus of the peptide for the purpose of providing a linker by with the peptide can be conveniently affixed to the detectable moiety, etc. (p14, [0043]). Modifications to the targeting agent to introduce ligands that bind metal ions can be affected without undue experimentation by one of ordinary skill in the radiolabeling art (p19, [0057]). Typical amino acid residues used for linking are lysine, cysteine, etc. (p14, [0044]).
The lysine linking moiety of the disclosure encompasses the lysine linking moiety of the instant claims.
The solid-phase synthesis of the peptide provides either the amino or carboxyl group of the first amino acid residues is protected by a suitable, selectively removable protecting group and a different, selectively removable protecting group for amino acids containing a reactive side group (p16, [0048]).  
The peptides SBK1 (SEQ ID NO:4), SBK2 (SEQ ID NO:5), SBK3 (SEQ ID NO:6), SBK4 (SEQ ID NO:7) were each coupled at the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye via a five-carbon spacer (p23, [0069]; p29, [0080]). 
Brady-Kalnay (WO '884) does not explicitly disclose a single chelating agent coupled to the targeting peptide via the lysine linker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a single targeting agent/peptide (e.g. SBK2) will be linked to a single metal via a single chelating agent as Brady-Kalnay (WO '884) teaches that each molecular probe is a single targeting peptide comprising a diagnostic agent and a linker to bind the diagnostic agent to the peptide via a modification to the N-terminal of the targeting peptide. The peptide comprises one N-terminal moiety and therefore, it would have been obvious to one of ordinary skill in the art to bind a single diagnostic agent to the single N-terminal moiety. 
For example, Brady-Kalnay (WO '884) teaches that each peptide SBK1 (SEQ ID NO:4), SBK2 (SEQ ID NO:5), SBK3 (SEQ ID NO:6), SBK4 (SEQ ID NO:7) was coupled at the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye via a five-carbon spacer which predictable provides for a 1:1 ratio of targeting peptide:diagnostic agent. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known diagnostic agent (e.g. a single dye) for another known diagnostic agent (e.g. a single gadolinium) to provide for one of PET imaging, magnetic resonance imaging, etc. 

Brady-Kalnay (WO '884) does not disclose a DOTA chelator or joining an amino acid of the targeting peptide to the carboxyl group of the chelating agent.
Brady-Kalnay (US 2012/0141377A1) discloses a therapeutic nanoparticle comprising a targeting
agent and a detectable moiety (p3, [0024]; p10, [0107],[0109],[0111]). 
For example, 
    PNG
    media_image1.png
    446
    547
    media_image1.png
    Greyscale
Figs. 18A-B. The detectable moiety may be used for non-invasive imaging, such as PET, MRI (Gd-DOTA), etc. of PTP[Symbol font/0x6D] (p10, [0109],0113-0114]). 
The nanoparticle is administered in a therapeutically effective amount to inhibit function of proteolytically cleaved intracellular domain-containing fragments of PTP[Symbol font/0x6D] in cancer cells (abstract; p1, [0004-0006]). The proteolytically cleaved extracellular fragment of PTP[Symbol font/0x6D] (targeting peptide) includes an amino acid sequence containing MAM, Ig, etc. (p10, [0108]). 
The gadolinium-DOTA of the disclosure encompasses the gadolinium-DOTA of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gadolinium metal of Brady-Kalnay (WO '884) will be chelated via a single DOTA chelating moiety to the targeting peptide via the linker (e.g. lysine) as Brady-Kalnay (WO '884) teaches of ligands that bind metal ions can be effected without undue experimentation by one of ordinary skill in the radiolabeling art and Brady-Kalnay (US '377) discloses the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to chelate Gd to DOTA as it is well-known in the art that DOTA chelates Gd for MRI imaging without any undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind the Gd-DOTA, comprising free carboxylic acid substituents, to the targeting peptide via the amino group of the peptide as Brady-Kalnay (WO '884) further teaches that Alexa-750 succinimidyl ester dye was coupled to the N-terminal residue of the peptide and therefore, it would have been predictable to one of ordinary skill in the art to substitute one known detectable moiety comprising a carboxyl group for another known detectable moiety comprising an available carboxyl group for coupling to the N-terminal residue of the peptide.

Brady-Kalnay (WO '884) does not disclose that the agent is a magnetic resonance contrast agent for use in dynamic quantitative magnetic resonance imaging.
Rudin et al. (Mag. Reson. Imag. 2000, 18, 587-595) discloses that Gd(DOTA) can be used in dynamic MRI for quantitative assessment (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Gd(DOTA) probes of the combined references for dynamic quantitative MRI as Brady-Kalnay (WO '884) teaches of using a Gd-chelate probe for MRI of tumors, such as in vivo MRI methods to image intracranial cancer cells and Brady-Kalnay (US '377) teaches of the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to utilize an MRI Gd-chelate probe for MRI of tumors, not excluding dynamic quantitative MRI. Gd-DOTA is known for use in both MRI and dynamic quantitative MRI and therefore, the use for a known MRI agent in a known imaging method is predictable.
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 
Applicant asserts that Brady-Kalnay (WO '884) does not teach that the detectable moiety attached to the SBK2 peptide is a single chelating agent and a single metal radiolabel, let alone that the molecular probe includes a single chelating agent and a single metal radiolabel as the detectable moiety that can be detectable by dynamic quantitative magnetic resonance imaging. Instead, the examples of Brady-Kalnay (WO '884) conjugate the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye, which has a five-carbon spacer between the succinimide group that couples to the N-terminal amine and the fluorophore.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a single targeting agent/peptide (e.g. SBK2) will be linked to a single metal via a single chelating agent as Brady-Kalnay (WO '884) teaches that each molecular probe is a single targeting peptide comprising a diagnostic agent and a linker to bind the diagnostic agent to the peptide via a modification to the N-terminal of the targeting peptide. The peptide comprises one N-terminal moiety and therefore, it would have been obvious to one of ordinary skill in the art to bind a single diagnostic agent to the single N-terminal moiety. 
For example, Brady-Kalnay (WO '884) teaches that each peptide SBK1 (SEQ ID NO:4), SBK2 (SEQ ID NO:5), SBK3 (SEQ ID NO:6), SBK4 (SEQ ID NO:7) was coupled at the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye via a five-carbon spacer which predictable provides for a 1:1 ratio of targeting peptide:diagnostic agent. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known diagnostic agent (e.g. a single dye) for another known diagnostic agent (e.g. a single gadolinium) to provide for one of PET imaging, magnetic resonance imaging, etc. 
Applicant asserts that the fact that the probe of (WO '884) is linked to a targeting agent linked to
a detectable moiety does not mean that a single chelating agent and a single metal radiolabel could be used as "the single moiety," let alone one that is detectable using dynamic quantitative magnetic resonance imaging. In fact, Brady-Kalnay (WO '884) specifically notes that MRI is limited in its ability to detect sparse tumor cells surrounding normal brain and the SBK2 peptide was used for in vivo imaging using fluorescent imaging in the Example. Additionally, the present specification notes that there are very few examples of molecular imaging contrast agents with a single Gd ion that can effectively enhance a tumor target and most single Gd-containing contrast agents belong to a family of molecules based on domain 1 of the cell adhesion molecule CD2, ProCA1-CD2, where the metal-binding characteristics were optimized to promote specific binding to a single Gd ion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a single targeting agent/peptide (e.g. SBK2) will be linked to a single metal via a single chelating agent as Brady-Kalnay (WO '884) teaches that each molecular probe is a single targeting peptide comprising a diagnostic agent and a linker to bind the diagnostic agent to the peptide via a modification to the N-terminal of the targeting peptide. The peptide comprises one N-terminal moiety and therefore, it would have been obvious to one of ordinary skill in the art to bind a single diagnostic agent to the single N-terminal moiety. 
For example, Brady-Kalnay (WO '884) teaches that each peptide SBK1 (SEQ ID NO:4), SBK2 (SEQ ID NO:5), SBK3 (SEQ ID NO:6), SBK4 (SEQ ID NO:7) was coupled at the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye via a five-carbon spacer which predictable provides for a 1:1 ratio of targeting peptide:diagnostic agent. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known diagnostic agent (e.g. a single dye) for another known diagnostic agent (e.g. a single gadolinium) to provide for one of PET imaging, magnetic resonance imaging, etc. 
It would have been obvious to vary/optimize the concentration of the molecular probes, for
administration to a subject, to provide a composition effective for magnetic resonance imaging. 
The reference of Brady-Kalnay (US '377) was used to teach of chelating Gd to DOTA for a probe that targets proteolytically cleaved intracellular fragments.
The reference of Rudin et al. was used to teach that Gd(DOTA) can be used in dynamic MRI for quantitative assessment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Gd(DOTA) probes of the combined references for dynamic quantitative MRI as Brady-Kalnay (WO '884) teaches of using a Gd-chelate probe for MRI of tumors, such as in vivo MRI methods to image intracranial cancer cells and Brady-Kalnay (US '377) teaches of the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to utilize an MRI Gd-chelate probe for MRI of tumors, not excluding dynamic quantitative MRI. Gd-DOTA is known for use in both MRI and dynamic quantitative MRI and therefore, the use for a known MRI agent in a known imaging method is predictable.
Applicant asserts that Brady-Kalnay (US '377) does not correct the deficiencies of Brady-Kalnay (WO '884) and discloses a method of inhibiting motility, migration, dispersal, and metastasis of a cell by administering a proteolytically cleaved intracellular domain-containing fragment of PTPp. In some embodiments, the agent can be delivered by using a targeting moiety that includes a peptide or targeting peptide that binds to and/or complexes with the proteolytically cleaved extracellular fragment of RPTP. Brady-Kalnay (US '377) further teaches that a PEG spacer can be used to conjugate the targeted peptide to a functional group on the nanoparticle that the nanoparticle comprising the therapeutic and targeting peptide can be directly or indirectly labeled with a detectable moiety or imaging agent to facilitate the detection step of a nanoparticle bound to tissue being treated and lists several types of detectable moieties and non- invasive imaging techniques including MRI and Gd-DOTA that can be
directly conjugated to the nanoparticle.
The reference of Brady-Kalnay (US '377) was used to teach of chelating Gd to DOTA for a probe that targets a proteolytically cleaved intracellular fragments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gadolinium metal of Brady-Kalnay (WO '884) will be chelated via a single DOTA chelating moiety to the targeting peptide via the linker (e.g. lysine) as Brady-Kalnay (WO '884) teaches of ligands that bind metal ions can be effected without undue experimentation by one of ordinary skill in the radiolabeling art and Brady-Kalnay (US '377) discloses the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to chelate Gd to DOTA as it is well-known in the art that DOTA chelates Gd for MRI imaging without any undue experimentation.
Applicant asserts that although Brady-Kalnay (US '377), which was filed in 2010, teaches that Gd-DOTA can be linked to a nanoparticle and then to a targeting peptide, those skilled in the art would recognize that Brady-Kalnay (US '377) is referring to an MRI agent with multiple Gd-DOTA, i.e., (Gd-DOTA)3 and not a single chelating agent with a single metal radiolabel. A subsequent article co-authored by Susann M. Brady-Kalnay discloses the use of SBK2-Tris-(Gd-DOTA)3 as the MR visible probe for use in T1 weighted gradient echo images. Those skilled in the art would not have a reasonable expectation of success of modifying Brady-Kalnay (WO '884) to include a single chelating moiety and a single metal radiolabel for use as a magnetic resonance  contrast agent in dynamic quantitative magnetic resonance imaging. 
The reference of Brady-Kalnay (US '377) was not explicitly used to teach of linking the Gd-DOTA to a nanoparticle but was used to teach of chelating Gd to DOTA for a probe that targets proteolytically cleaved intracellular fragments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gadolinium metal of Brady-Kalnay (WO '884) will be chelated via a single DOTA chelating moiety to the targeting peptide via the linker (e.g. lysine) as Brady-Kalnay (WO '884) teaches of ligands that bind metal ions can be effected without undue experimentation by one of ordinary skill in the radiolabeling art and Brady-Kalnay (US '377) discloses the use of Gd-DOTA for non-invasive MRI of PTP[Symbol font/0x6D] in tumors. Therefore, it would have been predictable to one of ordinary skill in the art to chelate Gd to DOTA as it is well-known in the art that DOTA chelates Gd for MRI imaging without any undue experimentation.
The reference of Susann M. Brady-Kalnay which discloses the use of SBK2-Tris-(Gd-DOTA)3 states that in the preparation of the SBK2 probe an increased molar ratio of Gd-DOTA monoamide to peptide SBK2.
Brady-Kalnay (WO '884) teaches that each peptide SBK1 (SEQ ID NO:4), SBK2 (SEQ ID NO:5), SBK3 (SEQ ID NO:6), SBK4 (SEQ ID NO:7) was coupled at the N-terminal glycine residue to Texas Red-X or Alexa-750 succinimidyl ester dye via a five-carbon spacer which predictable provides for a 1:1 ratio of targeting peptide:diagnostic agent. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known diagnostic agent (e.g. a single dye) for another known diagnostic agent (e.g. a single gadolinium) to provide for one of PET imaging, magnetic resonance imaging, etc. 
The solid-phase synthesis of the peptide provides either the amino or carboxyl group of the first amino acid residues is protected by a suitable, selectively removable protecting group and a different, selectively removable protecting group for amino acids containing a reactive side group (Brady-Kalnay (WO '884) p16, [0048]).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine a 1:1 ratio of a targeting peptide with a diagnostic agent (e.g. Gd-DOTA) after the selective removal of a terminal amino protecting group to provide for a SBK2 probe with a single contrast agent at the N-terminal
residue. 
Applicant asserts that Rudin et al. does not correct the deficiencies of Brady-Kalnay (WO '884)
and Brady- Kalnay (US '377) and discloses Gd-DOTA as an MRI agent to assess kidney function. However, Gd-DOTA is used to measure rat kidney function by measuring clearance of Gd-DOTA and is not used with a targeting peptide.
The reference of Rudin et al. was not used to teach of the binding of Gd-DOTA to a targeting peptide but was used to teach that Gd(DOTA) can be used in dynamic MRI for quantitative assessment.
Applicant asserts that they unexpectedly found that the agent comprising a single chelating agent with a single metal radiolabel could be used in dynamic quantitative MRI methods and the single-Gd containing contrast agents of the present invention could be used in dynamic quantitative T1 MRI methods to detect intracranial cancer cells. 
The reference of Rudin et al. teaches Gd(DOTA) can be used in dynamic MRI for quantitative assessment and therefore, it would have been expected to one of ordinary skill in the art that the molecular probes of Brady-Kalnay (WO '884) comprising Gd-DOTA can be used for dynamic quantitative MRI.
The reference of Brady-Kalnay (WO '884) teaches that SBK2 labels Gli36[Symbol font/0x44]5 intracranial tumors in vivo and the probes are capable of crossing the blood-brain barrier to label the intracranial GBM tumors. Therefore, it would have been expected to one of ordinary skill in the art that the molecular probes comprising Gd-DOTA of Brady-Kalnay (WO '884) can be used for detect intracranial cancer cells by crossing the blood-brain barrier.
Applicant asserts that the SKB2 probe of Brady-Kalnay (WO '884) can cross the blood-brain barrier but it was a fluorescent SBK2 probe, not an MRI contrast agent, and the subsequent Burden-Gulley et al. article only speculates that SBK2-Tris-(Gd-DOTA)3 could also cross the blood-brain barrier and notes that MRI is limited to image brain tumors.
The reference of Brady-Kalnay (WO '884) teaches that SBK2 labels Gli36[Symbol font/0x44]5 intracranial tumors in vivo. Therefore, it would have been predictable to one of ordinary skill that the SBK2 can bind to a variety of diagnostic agents to drive a probe across the blood-brain barrier to image intracranial tumors as the targeting moiety allows for site specific targeting. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618